        Case 1:11-cr-00142-BLW Document 97 Filed 02/05/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:11-cr-00142-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 JOSHUA ALLEN WARD,

        Defendant.



                               INTRODUCTION

      Before the Court is Joshua Ward’s Motion to Reduce Sentence. Dkt. 90. The

Government opposes the motion. Dkt. 91. After considering the briefing and

record, the Court will deny the motion.

                                BACKGROUND
      In 2012, Ward was convicted of unlawful possession of a firearm and was

sentenced to 180 months incarceration. Dkt. 68. His sentence was subsequently

reduced to 157 ½ months based on his time served awaiting trial and sentencing.

Ward had prior convictions for assault, robbery, and burglary. His sentence was

enhanced under 18 U.S.C. § 924(e)(1), the armed career criminal statute, resulting

in a mandatory minimum sentence of 180 months.




MEMORANDUM DECISION AND ORDER - 1
           Case 1:11-cr-00142-BLW Document 97 Filed 02/05/21 Page 2 of 5




       Ward has served approximately 120 months of his sentence. His projected

release date is June 4, 2024. Ward is currently incarcerated at USP Lompoc,1

which has 1 inmate and 2 staff with active COVID-19 infections.

https://www.bop.gov/coronavirus/ (last accessed February 4, 2021).

       Ward is 43 years old and suffers from deep vein thrombosis, which is treated

with anticoagulation therapy. Dkt. 92-1 at 12. Ward also alleges that he is suffering

from severe venous insufficiency and a nodule on his lung. See Dkt. 93. Ward is

married and is a stepfather to his wife’s three children. Dkt. 90.

       While incarcerated Ward has had a mixed record. He has participated in

multiple classes, including serving as a tutor for a general education development

program. Dkt. 90-3 at 1. However, he has disciplinary actions for possession of an

unauthorized item in 2020, a multiple inmate fight in 2019, being insolent to staff

members on multiple occassions, threatening to stab a staff member in the face

while on a recorded jail call in 2018, and assaulting another inmate in 2014. Dkt.

92.



       1
         At the time of his motion Ward was confined at USP Victorville, he has since been
transferred to USP Lompoc. A July 2020 Office of the Inspector General report found multiple
deficiencies with BOP’s handling of the COVID-19 pandemic at FCC Lompoc, including USP
Lompoc. Dkt. 95 at 5. Wared filed a motion to amend his original motion based on his transfer,
the court will grant the motion to amend, to the extent that it has considered the information
Ward provided. Dkt. 95.



MEMORANDUM DECISION AND ORDER - 2
        Case 1:11-cr-00142-BLW Document 97 Filed 02/05/21 Page 3 of 5




                              LEGAL STANDARD

      Mr. Ward seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                    ANALYSIS

      Ward submitted a request for compassionate release to the Warden, which

was denied on June 18, 2020. Therefore, he has exhausted his remedies under §

3582(c)(1)(A) and his motion is ripe for consideration.

      The § 3553(a) factors do not warrant a reduction of Ward’s sentence. Ward

was arrested for a parole violation on his 2007 aggravated assault sentence. At the




MEMORANDUM DECISION AND ORDER - 3
           Case 1:11-cr-00142-BLW Document 97 Filed 02/05/21 Page 4 of 5




time of the arrest he was in possession of a handgun, ammunition, and shotgun

shells. He has served approximately 120 months of his sentence. Ward’s mixed

record while in prison does not significantly change the § 3553(a) analysis from

the time of his sentencing. Further, the Court cannot find that he would not be a

danger to society if released.

       Ward has also not demonstrated extraordinary and compelling reasons

warranting his release. He is 43 years old, he suffers from deep vein thrombosis,

which does increase his risk of complications if he contracts COVID.2 However,

USP Lompoc has 1 inmate with an active COVID infection, which is considerably

less than the peak infection at the facility. Accordingly, the Court will deny Ward’s

motion.




       2
          As Ward argues, deep vein thrombosis is essentially a cardiac condition, which as the
CDC recognizes, puts individuals at an increased risk of severe symptoms or complications if
they contract COVID. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#chronic-kidney-disease (last accessed January
7, 2021).



MEMORANDUM DECISION AND ORDER - 4
      Case 1:11-cr-00142-BLW Document 97 Filed 02/05/21 Page 5 of 5




                                 ORDER

    IT IS ORDERED that:

  1. Joshua Ward’s Motion to Reduce Sentence (Dkt. 90) is DENIED.

  2. Joshua Ward’s Supplemental Motion to Amend Original Pleading (Dkt. 95)

    is GRANTED to the extent the Court has considered the information

    provided in the motion.

  3. Joshua Ward’s Motion to Seal (Dkt. 94) is GRANTED.



                                        DATED: February 5, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
